DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of -, +, +, -, +, - as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including -, -, +, -, -, - or -, -, +, -, +, + or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of claimed the variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system. Claims 1 and 13 recite that the first lens is negative, the third lens is positive and the fourth lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed six working models using only the power arrangement of -, +, +, -, +, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicant’s claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a single lens. Modifying the applicant’s sixth lens to be positive, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 13-14 and 18-20is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR20170054335).

Regarding claim 1, Lee discloses an optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising (At least the first embodiment seen in Fig. 1, Table 1 and [0091]-[0099]): 
a first lens having a negative refractive power (101 and [0099]), and an image-side surface of the first lens being concave (Table 1); 
a second lens having a refractive power (201 and [0099]); 
a third lens having a positive refractive power (301 and [0099]) and an object-side surface of the third lens being convex and an image-side surface of the third lens being convex (Table 1), 
a fourth lens having a negative refractive power (401 and [0099]); 
a fifth lens having a refractive power (501 and [0099]), and an image-side surface of the fifth lens being convex (Table 1); and 
a sixth lens having a refractive power (601 and [0099]); 
wherein half of a maximum field-of-view Semi-FOV of the optical imaging system satisfies Semi-FOV > 60⁰ ([0027]), and
wherein a maximum effective radius DT 12 of the image-side surface of the first lens and a maximum effective radius DT62 of an image-side surface of the sixth lens satisfy 0.5 < DT12/DT62 < 1 ([0030]).

Regarding claim 2, Lee discloses wherein an effective focal length f of the optical imaging system and an effective focal length f1 of the first lens satisfy -1 < f/f1 < -0.5 (Table 1 where f = 1.65 and f1 = -2.35 giving -0.2).

Regarding claim 3, Lee discloses wherein an effective focal length f of the optical imaging system, an effective focal length f2 of the second lens, and an effective focal length f3 of the third lens satisfy 0.5 < f/f3 - f/f2 < 1 (Table 1 where f = 1.65, f3 = 1.311 and f2 = 3.76 giving 0.82). 

Regarding claim 4, Lee discloses wherein an effective focal length f of the optical imaging system and a combined focal length f2345 of the second lens, the third lens, the fourth lens and the fifth lens satisfy 0.5 < f/f2345 < 1.5 (Table 1 where f = 1.65 and f2345 = 1.3 giving 1.27).

Regarding claim 5, Lee discloses wherein an effective focal length f4 of the fourth lens and an effective focal length f5 of the fifth lens satisfy -1 < f5/f4 < -0.5 (Table 1 f5 = 1.33 and f4 = -2.21 giving -0.6).

Regarding claim 7, Lee discloses wherein a radius of curvature R5 of the object-side surface of the third lens and a radius of curvature R6 of the image-side surface of the third lens satisfy 0.2 < R5/(R5-R6) < 0.7 (Table 1 R5 = 1.8654 and R6 = -1.0598 giving 0.64).

Regarding claim 9, Lee discloses wherein an effective focal length f of the optical imaging system and a radius of curvature R12 of an image-side surface of the sixth lens satisfy 0.2 < R12/f < 1.2 (Table 1 R12 = 0.4952 and f = 1.65 giving 0.3).

Regarding claim 13, Lee discloses an optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising (At least the first embodiment seen in Fig. 1, Table 1 and [0091]-[0099]): 
a first lens having a negative refractive power (101 and [0099]), and an image-side surface of the first lens being concave (Table 1); 
a second lens having a refractive power (201 and [0099]); 
a third lens having a positive refractive power (301 and [0099]) and an object-side surface of the third lens being convex and an image-side surface of the third lens being convex (Table 1), 
a fourth lens having a negative refractive power (401 and [0099]), and an object-side surface of the fourth lens being concave (Table 1);
a fifth lens having a refractive power (501 and [0099]), and an image-side surface of the fifth lens being convex (Table 1); and 
a sixth lens having a refractive power (601 and [0099]); 
wherein half of a maximum field-of-view Semi-FOV of the optical imaging system satisfies Semi-FOV > 60⁰ ([0027]), and
an effective focal length f of the optical imaging system and half of a diagonal length ImgH of an effective pixel region on an imaging plane of the optical imaging system satisfy f/ImgH > 0.6. (Table 1 and Fig. 2 where f = 1.65 and ImgH = 1.95 giving 0.85).

Regarding claim 14, Lee discloses wherein the second lens has a positive refractive power and the sixth lens has a negative refractive power (Table 1).

Regarding claim 18 Lee discloses wherein an effective focal length f of the optical imaging system and an effective focal length f1 of the first lens satisfy -1 < f/f1 < -0.5 (Table 1 where f = 1.65 and f1 = -2.35 giving -0.2).

Regarding claim 19, Lee discloses wherein an effective focal length f of the optical imaging system, an effective focal length f2 of the second lens, and an effective focal length f3 of the third lens satisfy 0.5 < f/f3 - f/f2 < 1 (Table 1 where f = 1.65, f3 = 1.311 and f2 = 3.76 giving 0.82). 

Regarding claim 20, Lee discloses wherein an effective focal length f of the optical imaging system and a combined focal length f2345 of the second lens, the third lens, the fourth lens and the fifth lens satisfy 0.5 < f/f2345 < 1.5 (Table 1 where f = 1.65 and f2345 = 1.3 giving 1.27).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 8, 10-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.

Regarding claim 6, Lee does not disclose wherein an effective focal length f of the optical imaging system, a radius of curvature R2 of the image-side surface of the first lens, and a radius of curvature R3 of an object-side surface of the second lens satisfy 0.2 < f/(R3-R2) < 1.2.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f, R3 and/or R2 to satisfy the expression, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust f, R3 and/or R2 to be within the range above motivated by improving aberration correction.

	Regarding claim 8, Lee does not disclose wherein a radius of curvature R7 of an object-side surface of the fourth lens and a radius of curvature R10 of the image-side surface of the fifth lens satisfy 0.5 < R7/(R7+R10) < 1.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust R7 and/or R10 to satisfy the expression, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust R7 and/or R10 to be within the range above motivated by improving aberration correction.

Regarding claim 10, Lee does not disclose wherein a center thickness CT1 of the first lens along the optical axis and a center thickness CT2 of the second lens along the optical axis satisfy 0.3 < CT1/CT2 < 0.8.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust CT1 and/or CT2 to satisfy the expression, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust CT1 and/or CT2 to be within the range above motivated by reducing the size of the device.

Regarding claim 11, Lee does not disclose wherein a center thickness CT3 of the third lens along the optical axis, a center thickness CT4 of the fourth lens along the optical axis, and a sum ∑at of spaced intervals between each two adjacent lenses of the first lens to the sixth lens along the optical axis satisfy 0.3 < (CT3+CT4)/ ∑at < 0.8
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust CT3, CT4 and/or ∑at to satisfy the expression, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust CT3, CT4 and/or ∑at to be within the range above motivated by reducing the size of the device.

Regarding claim 12, Lee does not disclose wherein a center thickness CT5 of the fifth lens along the optical axis, a center thickness CT6 of the sixth lens along the optical axis, and a spaced interval T56 between the fifth lens and the sixth lens along the optical axis satisfy 0.2 < T56/(CT5+CT6) < 0.7.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust CT5, CT6 and/or T56 to satisfy the expression, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust CT5, CT6 and/or T56 to be within the range above motivated by reducing the size of the device.

	Regarding claim 15, Lee does not explicitly disclose wherein an on-axis distance SAG41 from an intersection of the object-side surface of the fourth lens and the optical axis to a vertex of an effective radius of the object-side surface of the fourth lens and an on-axis 34distance SAG52 from an intersection of the image-side surface of the fifth lens and the optical axis to a vertex of an effective radius of the image-side surface of the fifth lens satisfy 0.2 < SAG41/SAG52 < 0.7.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust SAG41 and/or SAG52 to satisfy the expression, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust the aspheric lens surfaces SAG41 and/or SAG52 to be within the range above motivated by improving image aberration correction.

Regarding claim 16, Lee does not explicitly disclose wherein an on-axis distance SAG12 from an intersection of the image-side surface of the first lens and the optical axis to a vertex of an effective radius of the image-side surface of the first lens and an edge thickness ETT of the first lens satisfy 0.5 < SAG12/ET1 < 1.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust SAG12 and/or ET1 to satisfy the expression, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust the aspheric lens surfaces SAG12 and/or ET1 to be within the range above motivated by improving image aberration correction.

	Regarding claim 17, Lee does not explicitly disclose wherein an edge thickness ET2 of the second lens and an edge thickness ET3 of the third lens satisfy 0.2 < ET3/ET2 < 0.7.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust ET3 and/or ET2 to satisfy the expression, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust the aspheric lens surfaces ET3 and/or ET2 to be within the range above motivated by reducing the size of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872